IRWIN, Justice.
The Petitioners, Arliss Fox, Steve Osborne and James A. Harrell, were co-defendants of Atchison, Topeka and Santa Fe Railway Company, a foreign corporation, in an action brought in the Superior Court of Creek County, the same being case No. 3698. The plaintiffs in that action, L. H. McConnell and Kate McConnell, commenced proceedings in the Superior Court of Creek County against all the defendants for damages to land situated in Jackson County, and injunctive relief.
All of the defendants in Case No. 3698, in the Superior Court of Creek County filed their separate Special Appearances, Motions to Quash Summons and Pleas to the venue and jurisdiction of the Superior Court of Creek County. These pleas were overruled.
Defendant, Atchison, Topeka and Santa Fe Railway Company, petitioned this Court in case No. 39,703, to assume original jurisdiction and issue a Writ of Prohibition to the Superior Court of Creek County and the Judge thereof, from further exercising jurisdiction over it in case No. 3698, Superior Court of Creek County.
Defendants, Fox, Osborne and Harrell petitioned this Court in the present proceeding to assume original jurisdiction and issue a Writ of Prohibition to the Superior Court of Creek County and the Judge thereof, from further exercising jurisdiction over them in case No. 3698, Superior Court of Creek County.
In the case of the Atchison, Topeka, and Santa Fe Railway Company v. Superior Court of Creek County, Drumright Division, Okl.Sup., 368 P.2d 475, on this date decided, this Court issued a Writ of Prohibition prohibiting the Superior Court of Creek County, for the reason venue of such action does not lie in Creek County.
We adopt the facts and rule of law as set forth in the above case which are applicable in the case at bar and hold that a Writ of Prohibition should issue prohibiting the Superior Court of Creek County and the Judge thereof, from further exercising jurisdiction over petitioners in Case No. 3698, Superior Court of Creek County, for the reason venue of such action does not lie in Creek County.
Writ granted.
WILLIAM, C. J., and WELCPI, DAVI-SON, HALLEY, JOHNSON, JACKSON and BERRY, JJ., concur.